DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection

Applicant’s Response to Non-Final Office Action
Applicant’s response, dated 29 September 2022, to the non-final rejection dated 29 April 2022 has been received and duly noted.  Amended claims have been received and entered into the record. 

Examiner’s Response
 Unless re-stated herein any outstanding ground of objection or rejection is withdrawn for the reasons stated in Applicant’s response. 

The present office action replaces all prior versions or listing of rejections in the present application.

Election/Restrictions
Scope of Search
The Examiner has followed the guidelines found in MPEP 803.02 regarding the provisional election of species and the search and examination of the Markush generic claims: 
“Should applicant, in response to a rejection of a Markush claim, overcome the rejection by amending the Markush claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush claim will be examined again. The examination will be extended to the extent necessary to determine patentability of the Markush claim. In the event prior art is found during this examination that anticipates or renders obvious the amended Markush claim, the claim will be rejected and the action can be made final…” 

Applicant’s amendment has excluded from scope the species cited in the previous office action. The search has been further extended to encompass those species cited in the prior art rejections below. The search has not been extended unnecessarily to cover all nonelected species. 

Status of the Claims
Claims 17, 23-24, 68-79 and 81 are pending and rejected.
Claim 80 is allowable.
Claims 1-16, 18-22 and 25-67 were cancelled by the Applicant.

Claim Objection
Claim 24 is objected to since it does not appear to end with a period as is required.
Applicant should provide appropriate correction.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 24 and 72-79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24 and 76 each depend directly from claim 17 and recite at least one chemical species which is outside the scope of the genus of formula (II-IIb) of independent claim 17.
Independent claim 17 requires that “Ra1, Ra4, Rb1, Rb4, Rc1, and Rd2 are each independently selected from C1-6 alkyl, and C1-4 haloalkyl”.
This limitation does not allow for any of these groups to be a hydrogen atom or an alkyl group substituted with anything other than halogen.
Regarding claim 24, see at least the following 7 species which have a hydrogen atom or an alkyl group substituted with an aryl group as one of the Ra1, Ra4, Rb1, Rb4, Rc1, and Rd2 groups:

    PNG
    media_image1.png
    166
    249
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    194
    182
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    131
    248
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    144
    235
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    160
    217
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    147
    223
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    175
    279
    media_image7.png
    Greyscale

Regarding claim 76, the listed species is the same as the first one of claim 24 and has a hydrogen atom as one of the Ra1, Ra4, Rb1, Rb4, Rc1, and Rd2 groups.

There is insufficient antecedent basis for these limitations in the claims.
The presence of these species also confuses the scope of the independent claim since it is unclear whether and how they can be within scope.
Dependent claims 72-75 and 77-79 do not resolve this issue and are rejected on the same grounds.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24 and 72-79 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 24 and 76 each depend directly from claim 17 and recite at least one chemical species which is outside the scope of the genus of formula (II-IIb) of independent claim 17.  See the 112(b) rejection above.  Therefore, these claims fail to include all the limitations of the claim upon which they depend.  Dependent claims 72-75 and 77-79 do not resolve this issue and are rejected on the same grounds.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

[1] Claims 17 and 68-71 are rejected under 35 U.S.C. 103 as being unpatentable over Westman (WO2008119771).


The Claims
Independent claim 17 is drawn to a method of treating a disease or condition wherein the disease or condition is a disorder associated with aging, which is macular degeneration (specified in claim 70), wherein the method comprises administering an effective amount of a compound of formula (II-IIb), wherein R1, R2, R4 and R7 are H; R3 is C(O)NRc1Rc2 and Rc1 and Rc2 are each methyl; R6 is C(O)ORa1 and Ra1 is ethyl and RCy1 is ORa4 and Ra4 is methyl.
Regarding claims 68-69 and 71, these claims recite a narrowed list of options for one or more of the alternate Markush groups of disease or condition types.  Treatment of the disease or condition of macular degeneration falls into the scope of these dependent claims since, as written, the claims do not require that these alternate variables be present, only that when they are, they must be selected from the listed options.  Per 35 U.S.C. 112(d) “A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers”.

The Prior Art
Westman teaches quinoline compounds with functional activity as kinase inhibitors and their use to treat disorders including age-related macular degeneration – see the abstract, page 1 lines 10-14 and claim 26 on page 53.
The compounds having the functional activity required to be effective in the described methods are taught as a genus of formula (I) and representative species according to the genus are taught at pages 27-38.  Among these species is compound 29 at the top of page 36:

    PNG
    media_image8.png
    362
    351
    media_image8.png
    Greyscale

This is a compound of formula (II-IIb) required by examined claim 17, wherein R1, R2, R4 and R7 are H; R3 is C(O)NRc1Rc2 and Rc1 and Rc2 are each methyl; R6 is C(O)ORa1 and Ra1 is ethyl and RCy1 is ORa4 and Ra4 is methyl.

Differences between Prior Art & the Claims 
Westman teaches at least one compound falling into the scope of the genus of formula (II-IIb) of the claims as having utility in the treatment of diseases, at least one of which falls into the scope of the genus of diseases treated in the claims.  The reference does not disclose an administration of an effective amount of the compound to a subject to treat age-related macular degeneration.

Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (G) is employed:

It would have been obvious to one skilled in the art at the time of the effective filing of the instant invention to have administered compound 29 to a subject having age-related macular degeneration in order to provide for a treatment according to the teachings of the reference.  
The reference teaches exemplary compounds according to the genus of compounds taught to have this utility, including compound 29.  The reference teaches treatment of age-related macular degeneration with compounds according to the genus at least as specified in reference claim 26.
It would be obvious to administer compound 29 to a subject to treat age-related macular degeneration in view of these reference teachings.  Furthermore, the reference teachings provide a reasonable basis to expect that the administration would have a beneficial effect in view of the disclosed in vitro activity of exemplary compounds and the teachings of a correlation of this functional activity to successful treatment of the disease.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

[2] Claims 17, 23-24, 68-75 and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Munson (US 4,343,804) as evidenced by Zhang (J Gastrointest Canc 2007, 38, 38–45).
The Claims
Independent claim 17 is drawn to a method of treating a disease or condition wherein the disease or condition is a pre-cancerous condition, wherein the method comprises administering an effective amount of a compound of formula (II-IIb), wherein, R2, R3, R4 and R7 are H; R1 is ORa1 and Ra1 is methyl; R6 is C(O)ORa1 and Ra1 is ethyl and RCy1 is 4-methyl.  The compound of instant example 17 meets these limitations and is listed in claim 24:

    PNG
    media_image9.png
    165
    218
    media_image9.png
    Greyscale

Regarding claims 68-71, these claims recite a narrowed list of options for one or more of the alternate Markush groups of disease or condition types.  Treatment of the disease or condition of a pre-cancerous condition falls into the scope of these dependent claims since, as written, the claims do not require that these alternate variables be present, only that when they are, they must be selected from the listed options.  Per 35 U.S.C. 112(d) “A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers”.

The Prior Art - Munson
Munson teaches a genus of quinoline compounds and their use to treat peptic ulcers – see column 1 lines 50-68 and column 2, lines 20-27.
The compounds having the functional activity required to be effective in the described methods are taught as representative species according to the genus in table 1 at columns 12-15.  Among these species is compound 17 at the 9th entry at columns 13-14:

    PNG
    media_image10.png
    173
    369
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    58
    926
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    28
    956
    media_image12.png
    Greyscale

This compound is identical to instant example 17 listed in claim 24.

The reference teaches at column 17 lines 19-43 that example 1, a positional isomer of example 17, wherein the methyl group is at the 2-position instead of the 4-position, shows in vivo efficacy consistent with treatment of peptic ulcer.  The reference teaches that “other compounds of this invention show qualitatively similar effects in one or more of these tests.”

Evidence of Zhang
Zhang describes that it is known in the medical sciences that gastric ulcer is associated with an increased risk of gastric cancer.  See the entire reference.  Therefore, a peptic ulcer is a “pre-cancerous condition” according to the broadest reasonable interpretation of the term since patients with ulcers are at higher risk of developing gastric cancers.

Differences between Prior Art & the Claims 
Munson teaches at least one compound falling into the scope of the genus of formula (II-IIb) of the claims as having utility in the treatment of peptic ulcer which is construed as a “pre-cancerous condition” according to the examined claims.  The reference does not disclose an administration of an effective amount of compound 17 to a subject to treat the condition.

Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (G) is employed:

It would have been obvious to one skilled in the art at the time of the effective filing of the instant invention to have administered compound 17 to a subject having the pre-cancerous condition of peptic ulcer in order to provide for a treatment according to the teachings of the reference.  
The reference teaches exemplary compounds according to the genus of compounds taught to have this utility, including compound 17.  The reference teaches treatment of peptic ulcer with compounds according to the genus at least according to table 3 at column 17 and the associated “pharmacology” text.
It would be obvious to administer compound 17 to a subject to treat peptic ulcer in view of these reference teachings.  Furthermore, the reference teachings provide a reasonable basis to expect that the administration would have a beneficial effect in view of the disclosed in vivo activity of an exemplary compound of very close structural similarity and the teachings of a correlation of this in vivo activity to successful treatment of peptic ulcer disease.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17 and 68-71 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 17605763 (reference application, claims dated 10-22-2021, corresponds to US 20220274928). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed method is obvious over the reference claims.  
Reference claim 1 is drawn to a compound according to a generic Markush formula (III) which substantially overlaps with the scope of formula (II-IIb) used in the method of instant claim 17.  Reference claim 18 lists species falling into the scope of the reference genus and lists for example compound 12A:

    PNG
    media_image13.png
    228
    463
    media_image13.png
    Greyscale

Reference compound 12A meets the limitations of a compound of formula (II-IIb), wherein R1, R2, R4 and R7 are H; R3 is OCF3 and RCy1 is CO2H and wherein R6 is C(O)NRc1Rc2 and Rc1 and Rc2 are each methyl.
Reference claims 22-25 are drawn to a method of use of the compounds of reference claim 1 formula (III).  The method substantially reads on the present claims.  Reference claim 23 specifies particular diseases or conditions and lists the elected species of dyskeratosis congenita which is listed in instant claims 68-69.
It would be obvious to use the particular species of compounds, such as 12A, according to the genus of the reference independent claim in the methods of the reference claims.  The reference method treats diseases overlapping with those of the present claims and specifies dyskeratosis congenita as one such disease.  The treatment of this disease with compound 12A is obvious in view of the reference claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant traversed to the extent that it was argued that this rejection should be withdrawn since the cited application has a later filing date than the examined application.  The Examiner will consider withdrawal of the rejection on this basis at such time that the examined application is otherwise allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625